Exceptions overruled. The plaintiff excepted to an order of a judge of the Superior Court dismissing its appeal from the order of the Dor-*758Chester District Court denying its petition to vacate a judgment for the defendants entered in that court on October 14,1955, in an action by the plaintiff against the defendants Walker-Pontiac, Inc. and another. The only evidence presented at the hearing on the appeal was the testimony of counsel for the plaintiff that he received no notice of the entry of judgment or of previous orders by the District Court in reference to the filing of a report by the plaintiff to the Appellate Division. There was no evidence of the nature of the plaintiff’s original cause of action, of the point of law sought to be reported to the Appellate Division, or whether the name and address of its attorney appeared on the docket or papers in the clerk’s office of the District Court. (See Rule 8 of the District Courts [1952].) In the absence of evidence that the plaintiff had a meritorious cause of action (see Lovell v. Lovell, 276 Mass. 10, 11), or a substantial question for report to the Appellate Division, the failure on the part of the attorney to receive the notices, if found to be a fact, did not require the judge of the Superior Court to vacate the judgment.
Robert E. Bigney, for the plaintiff.
Thomas W. Crosby, for the defendants.